Citation Nr: 9906893	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-48 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for psychophysical 
gastrointestinal reaction, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel

INTRODUCTION

The veteran had active service from April 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

On review of the claims folder it is evident that the 
appellant has pursued a claim of entitlement to service 
connection for bipolar disorder secondary to his service-
connected psychophysical gastrointestinal reaction.  The 
Board, however, may not exercise jurisdiction over this claim 
because the appellant failed to file a timely substantive 
appeal following the issuance of a statement of the case.  In 
this regard, the record shows that the appellant's 
representative claimed entitlement to service connection to 
bipolar disorder secondary to his service-connected 
psychophysical gastrointestinal reaction in November 1996.  
This claim was denied in a November 1996 rating decision, and 
the appellant filed a notice of disagreement on the record at 
his January 1997 hearing before a hearing officer at the RO.  
The RO issued a statement of the case in September 1997.  The 
law requires that the appellant then file a substantive 
appeal within 60 days of the issuance of a statement of the 
case, or within a year of being notified of the December 1996 
rating decision.  38 U.S.C.A. § 7105 (West 1991).  When the 
appellant failed to do so his appeal died.  Simply put, in 
the absence of the timely filing of a substantive appeal the 
Board cannot exercise jurisdiction.  The veteran, of course, 
may attempt to reopen this claim at any time by submitting 
new and material evidence.  38 U.S.C.A. § 5108 (West 1991).


REMAND

The VA Schedule of Ratings for Mental Disorders, 38 C.F.R. § 
4.132, was amended and redesignated as 38 C.F.R. § 4.130, 
effective November 7, 1996.  Under the new regulation, the 
evaluation criteria have substantially changed, focusing on 
the individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment.

The United States Court of Claims for Veterans Affairs, in 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), stated that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
appellant will apply.  The appellant must be evaluated under 
the more favorable of the two criteria.

In this particular case, however, as pointed out by the 
appellant's representative in the December 1998 statement, 
review of the evidence discloses that the appellant has not 
been examined by VA since the amended rating criteria became 
effective.  On the basis of these facts, the Board concludes 
that a new VA psychiatric examination should be conducted to 
ensure compliance with the revised rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).

Moreover, the duty to assist may, in an appropriate case, 
include the duty to seek to obtain pertinent private medical 
records.  See Masors v. Derwinski, 2 Vet. App. 181, 186-87; 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  In his January 
1997 testimony before a RO hearing officer, the appellant 
revealed that he received treatment from a private 
psychiatrist before going to VA.  According to the appellant, 
the private psychiatrist essentially indicated that his 
condition was worsening and she recommended that he seek 
treatment from VA.  Based on the appellant's testimony, the 
Board finds that the RO should contact the appellant and 
request him to provide the name and address of the private 
psychiatrist.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
("veteran's statement of what his physician told him put the 
Secretary on notice of the likely existence of competent 
medical evidence that would, if true, be relevant to, indeed 
necessary for, a full and fair adjudication of the claim.")  
After obtaining this information, the RO should request any 
treatment records from the private psychiatrist. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the appellant 
and request that he identify the specific 
name, address and approximate dates of 
treatment for the private psychiatrist he 
mentioned at his January 1997 hearing.  
Then with any necessary authorization 
from the appellant, the RO should attempt 
to obtain copies of any records 
identified which have not been previously 
secured.  

2.  The RO should schedule the appellant 
for a comprehensive VA psychiatric 
examination.  The appellant's claims 
folder and a copy of this remand must be 
furnished to the examiner and thoroughly 
reviewed in connection with the 
examination.  All appropriate tests 
and/or studies should be conducted.  His 
service-connected psychophysical 
gastrointestinal reaction should be 
evaluated for the specific purpose of 
assessing the relative degree of 
industrial impairment, in light of the 
appellant's recorded medical and 
vocational history.  In this respect, the 
examiner must carefully differentiate and 
distinguish all symptoms caused by the 
service connected psychophysiological 
gastrointestinal reaction from those 
caused by any other psychiatric disorder.  
An opinion addressing the relative degree 
of industrial impairment resulting from 
his psychophysiological gastrointestinal 
reaction alone is also required.  
Specifically, the examiner should 
describe what types of employment 
activities would be limited because of 
the appellant's disorder.  The 
examination report should by typed. 

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is 

deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Following completion of the above, 
the RO should readjudicate this claim 
with consideration given to all of the 
evidence of record and pursuant to the 
version of the rating criteria which the 
rating board finds is more favorable to 
the appellant, or, if neither is more 
favorable, under both rating criteria, 
giving full consideration to all 
potentially applicable regulations and 
diagnostic codes.

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned tot he 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action until otherwise notified.  While this case is in 
remand status, the appellant and his representative may 
submit additional evidence and argument on the appealed 
issue.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995). 



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 5 -


